DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
The terminal disclaimer filed on 21 July 2020 disclaiming the terminal portionof any patent granted on this application which would extend beyond the expiration dateof U.S. Patent 10735445 has been reviewed and is accepted. The terminal disclaimer hasbeen recorded. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Dawn-Marie Bey (Reg. No. 44,442) on March 23, 2022.

Claims
The application has been amended as follows: 

Regarding claim 1: (Currently Amended) A method for detecting anomalous behavior of a computer-implemented machine learned rule-based 
generating by a computer in a training environment, a machine-learned rule set, wherein the machine-learned rule set is trained on training data having known patterns of data, the machine-learned rule set defining one or more specific actions to be taken when input data meets one or more specific defined conditions and further wherein there are expected outcomes from the application of the one or more specific actions;
storing in a behavior repository the machine learned rule set with expected outcomes when applied to the training data for the individual as a baseline behavior vector;
in a production environment, applying the machine-learned rule set to production data having unknown patterns of data;
monitoring production outcomes from the application of the machine-learned rule set to the production data and comparing production outcomes to the expected outcomes from the behavior repository to determine whether the machine-learned rules set’s behavior during production is anomalous as compared to the machine learned rule set’s behavior during training; and
replacing the baseline behavior vector with a production behavior vector when non-anomalous production outcomes are determined from the comparison and controlling a system using non-anomalous production outcomes;
wherein responsive to determining anomalous behavior, performing at least one member of the group consisting of:
blocking one or more specific actions of the machine-learned rule set which caused the anomalous behavior; 
logging one or more specific actions of the machine-learned rule set which caused the anomalous behavior; 
removing the machine-learned rule set which caused the anomalous behavior from the production environment;
raising an alert to cause independent validation of one or more specific actions one or more specific actions of the machine-learned rule set which caused the anomalous behavior; and
	raising an alert to cause ongoing monitoring of the machine-learned rule set which caused the anomalous behavior.

Regarding claim 2: (Currently Canceled)

Regarding claim 7: (Currently Amended) A non-transitory computer readable storage medium having stored therein instructions for detecting anomalous behavior of a computer-implemented machine learned rule-based individual operating in a production environment for controlling a system, the individual defining actions in accordance with one or more machine learned rules to assert in dependence upon input data, the instructions comprising:
generating in a training environment, a machine-learned rule set, wherein the machine-learned rule set is trained on training data having known patterns of data, the machine-learned rule set defining one or more specific actions to be taken when input data meets one or more specific defined conditions and further wherein 
storing in a behavior repository the machine learned rule set with expected outcomes when applied to the training data for the individual as a baseline behavior vector;
in a production environment, applying the machine-learned rule set to production data having unknown patterns of data;
monitoring production outcomes from the application of the machine-learned rule set to the production data and comparing production outcomes to the expected outcomes from the behavior repository to determine whether the machine-learned rules set’s behavior during production is anomalous as compared to the machine learned rule set’s behavior during training; and
replacing the baseline behavior vector with a production behavior vector when non-anomalous production outcomes are determined from the comparison and controlling a system using non-anomalous production outcomes; 
wherein responsive to determining anomalous behavior, performing at least one member of the group consisting of:
blocking one or more specific actions of the machine-learned rule set which caused the anomalous behavior; 
logging one or more specific actions of the machine-learned rule set which caused the anomalous behavior; 
removing the machine-learned rule set which caused the anomalous behavior from the production environment;
raising an alert to cause independent validation of one or more specific actions one or more specific actions of the machine-learned rule set which caused the anomalous behavior; and
	raising an alert to cause ongoing monitoring of the machine-learned rule set which caused the anomalous behavior.

Regarding claim 8: (Currently Canceled)

Regarding claim 9: (Currently Amended) The non-transitory computer readable storage medium having stored therein instructions according to claim 7, wherein the machine learning is based on a genetic algorithm.

Regarding claim 10: (Currently Amended) The non-transitory computer readable storage medium having stored therein instructions according to claim -7, wherein the controlled system is selected from the group consisting of a mechanical system, an electrical system and a computer system.

Regarding claim 11: (Currently Amended) The non-transitory computer readable storage medium having stored therein instructions according to claim 7, further comprising, responsive to determining that the machine-learned rule set’s behavior is not anomalous during production, storing the production outcomes in the behavior repository as a production behavior vector.

Regarding claim 12: (Currently Amended) The non-transitory computer readable storage medium having stored therein instructions according to claim 7, 

Regarding claim 13: (Currently Amended) The non-transitory computer readable storage medium having stored therein instructions according to claim 7, wherein comparing production outcomes to the expected outcomes includes determining a distance in vector space between the baseline behavior vector and a production behavior vector.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-7 and 9-13 are considered allowable.
The Prior Art Yiu et al. US Patent Application Publication No. 2016/0337133 teaches classifiers which may be used to analyze a valid certificate received from an unverified entity in an attempt to establish a secure connection with the unverified entity. The classifiers may determine a probability that the certificate is being used improperly by an unauthorized third party. An action may be taken based on the probability, such as allowing the unverified entity to establish a secure connection, blocking the unverified entity from establishing a secure connection, etc. The classifiers may be trained by employing machine learning techniques on a collection of valid, authorized certificates. Additionally, or alternatively, received certificates may be sampled for further analysis based on the probability and/or predefined sampling percentages.

The Prior Art GUEDALIA et al. US Patent Application Publication No. 2016/0300049 teaches a machine-learning behavioral analysis to detect device theft and unauthorized device usage. In particular, during a training phase, an electronic device may generate a local user profile that represents observed user-specific behavior according to a centroid sequence, wherein the local user profile may be classified into a baseline profile model that represents aggregate behaviors associated with various users over time. Accordingly, during an authentication phase, the electronic device may generate a current user profile model comprising a centroid sequence re-expressing user-specific behaviors observed over an authentication interval, wherein the current user profile model may be compared to plural baseline profile models to identify the baseline profile model closest to the current user profile model. As such, an operator change may be detected where the baseline profile model closest to the current user profile model differs from the baseline profile model in which the electronic device has membership.
The instant application is allowable over Yiu et al., GHOSH et al. and GUEDALIA et al. described above, either singularly or in combination, due to the instant application teaching a different and detailed method and apparatus to roughly described,  anomalous behavior of a machine-learned computer-implemented individual can be detected while operating in a production environment. A population of individuals is represented in a computer storage medium, each individual identifying actions to assert in dependence upon input data. As part of machine learning, the individuals are tested against samples of training data and the actions they assert are recorded in a behavior repository. The behavior of an individual is characterized from the observations recorded during training. In a production environment, the individuals are operated by applying production input data, and the production behavior of the individual is observed and compared to the behavior of the individual represented in the behavior repository. A determination is made from the comparison of whether the individual's production behavior during operation is anomalous.
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of “[A] method for detecting anomalous behavior of a computer-implemented machine learned rule-based individual operating in a production environment for controlling a system, storing in a behavior repository the machine learned rule set with expected outcomes when applied to the training data for the individual as a baseline behavior vector; monitoring production outcomes from the application of the machine-learned rule set to the production data and comparing production outcomes to the expected outcomes from the behavior repository to determine whether the machine-learned rules set’s behavior during production is anomalous as compared to the machine learned rule set’s behavior during training; and replacing the baseline behavior vector with a production 
[AltContent: textbox ()]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439    

                                                                                                                                                                                                    
/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439